Exhibit 10(iii)A(85)




AMENDMENT NO. 2
TO
ACUITY BRANDS, INC.
SEVERANCE AGREEMENT


THIS AMENDMENT made and entered into on the dates set forth below, by and
between ACUITY BRANDS, INC. (the “Company”) and Barry R. Goldman (“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of March 28, 2019 (“Severance Agreement”) and amended as of May 28, 2019,
providing for the payment of certain compensation and benefits to Executive if
Executive’s employment is terminated under certain circumstances; and


WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:


1.
The following Section 4.10 is appended to the end of Section 4 thereof:

4.10    “Supplemental Executive Retirement Plan” - If Executive is a participant
of the Acuity Brands, Inc. 2002 Supplemental Executive Retirement Plan, as
Amended and Restated Effective July 1, 2019, except as otherwise noted (the
“SERP”) and Executive’s Date of Termination occurs prior to the date that
Executive has three (3) Years of Credited Service (as defined in the SERP),
Executive shall be deemed to have earned three (3) years of Credited Service
thereunder.
2.
This Amendment to the Severance Agreement shall be effective as of August 20,
2019. Except as hereby modified, the Severance Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date(s)
written below.


 
 
COMPANY
 
 
 
EXECUTIVE
 
ACUITY BRANDS, INC.
/s/ Barry R. Goldman
 
By:
/s/ Vernon J. Nagel
Barry R. Goldman
 
 
VERNON J. NAGEL
 
 
 
Chairman, President and CEO
 
 
 
 
Date:_____________________________
 
Date:__________________________________








